COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 IN RE:                                                           No. 08-19-00117-CV
                                                §
 ABRAMS-KIEWIT JOINT                                        AN ORIGINAL PROCEEDING
 VENTURE,                                       §
                                                                    IN MANDAMUS
 RELATOR.                                       §

                                                §

                                MEMORANDUM OPINION

       Relator, Abrams-Kiewit Joint Venture, has filed a mandamus petition against the

Honorable M. Sue Kurita, Judge of the County Court at Law No. 6 of El Paso County, Texas.

Relator requests that we order Respondent to vacate an order denying Relator’s Verified Plea in

Abatement and/or Renewed Motion to Sever and Transfer Venue and to grant same. Relator has

also filed an emergency motion asking the Court to stay a portion of cause number 2018DCV1767,

styled Walter P. Moore and Associates, Inc. v. Kellogg Brown & Root, LLC and Stantec

Consulting Services, Inc. The motion for emergency relief and the petition for writ of mandamus

are denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding); In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex. 2004)(orig. proceeding). The
burden is on relator to show it is entitled to mandamus relief. See In re Ford Motor Company, 165
S.W.3d 315, 317 (Tex. 2005)(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992)(orig. proceeding). After reviewing the mandamus petition, the mandamus record, the

motion for emergency relief, and the Real Party in Interest’s response to the emergency motion,

we conclude that Relator has failed to show that it is entitled to mandamus relief. Accordingly,

we deny the motion for emergency relief and the petition for writ of mandamus.



May 8, 2019
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                              -2-